Citation Nr: 1018411	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1952 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the RO 
in Muskogee, Oklahoma, which, in pertinent part, denied the 
claim for service connection for bilateral hearing loss.  

The appellant testified before the undersigned at an April 
2010 hearing at the RO.  A transcript has been associated 
with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remands to obtain updated VA treatment records and 
a new VA examination and medical opinion.

During his April 2010 testimony before the undersigned, the 
appellant indicated that he was scheduled to undergo 
audiological testing at a VA facility the following week.  
The appellant contends that the testing was to establish his 
hearing loss disability in support of his claim.  No records 
of this testing have been associated with the claims file.  
Therefore, those records must be obtained for the file.  See 
38 C.F.R. § 3.159(c)(3) (2009).

The Board also remands to obtain a new VA examination and 
medical opinion.  In statements to the RO and testimony 
before the undersigned, the appellant indicated that the 
prior history of his hearing loss as reported in his April 
and July 2008 VA examination reports was incorrect.  The 
appellant testified that, due to Alzheimer's medication, he 
had been too anxious to cooperate properly during the 
examinations.  He claims to have misunderstood instructions 
and not to have been able to understand the questions as they 
were asked.  The appellant states that the medical opinions 
resulting from the examinations were adverse due to confusion 
and anxiety on his part.  He indicates that his medication 
has been changed and that he is now able to cooperate fully 
with an examination.  The Board remands to afford the 
appellant a new VA examination and medical opinion.  

Finally, the Board notes that while this matter is being 
remanded for additional medical opinion, the Veteran is 
reminded that it remains his responsibility to submit 
evidence to support his claim.  38 U.S.C.A. § 5107(a).  
Corresponding to VA's duty to assist the veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  VA's duty must be understood 
as a duty to assist the veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the appellant's VA treatment 
records for an April 2010 VA hearing test.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for a VA examination to 
determine whether the appellant has 
bilateral hearing loss as likely as not 
etiologically related to the inservice 
noise exposure, including the firing of 
five inch guns.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



